Citation Nr: 0609251	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  00-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an abnormal 
electrocardiogram (EKG), claimed as due to herbicide 
exposure.

3.  Entitlement to service connection for loss of right eye 
vision, claimed as due to herbicide exposure.

4.  Entitlement to service connection for fibromyalgia, 
claimed as due to herbicide exposure.

5.  Entitlement to service connection for circulatory 
dysfunction of the lower extremities, claimed as due to 
herbicide exposure.

6.  Entitlement to service connection for loss of teeth, 
claimed as due to herbicide exposure.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In a February 2005 decision, the Board denied service 
connection for PTSD, an abnormal EKG, loss of right eye 
vision, fibromyalgia, circulatory dysfunction of the lower 
extremities, loss of teeth, bilateral hearing loss, and 
tinnitus.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In July 2005, while the matter was pending before 
the Court, the veteran died.  

Due to the veteran's death, in a November 2005 Order the 
Court vacated the Board's February 2005 decision and 
dismissed the veteran's appeal for lack of jurisdiction.


FINDINGS OF FACT

1.  A June 1999 RO rating decision denied the veteran's 
claims of entitlement to service connection for PTSD, an 
abnormal EKG, loss of right eye vision, fibromyalgia, 
circulatory dysfunction of the lower extremities, loss of 
teeth, bilateral hearing loss, and tinnitus.

2.  The Board issued a decision in February 2005 which denied 
the veteran's claims of entitlement to service connection for 
PTSD, an abnormal EKG, loss of right eye vision, 
fibromyalgia, circulatory dysfunction of the lower 
extremities, loss of teeth, bilateral hearing loss, and 
tinnitus.

3.  The veteran died in July 2005.

4.  In a November 2005 Order, the Court vacated the Board's 
February 2005 decision and dismissed the veteran's appeal.


CONCLUSION OF LAW

The June 1999 RO rating decision, and all subsequent 
decisions regarding service connection for PTSD, an abnormal 
EKG, loss of right eye vision, fibromyalgia, circulatory 
dysfunction of the lower extremities, loss of teeth, 
bilateral hearing loss, and tinnitus, are vacated and the 
appeal is dismissed. 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1302 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in July 2005, while his case 
was pending before the Court. As a matter of law, veterans' 
claims do not survive their deaths. 
See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104 (2005).  In accordance with this precedent, the Court 
vacated the Board's February 2005 decision and dismissed the 
appeal.  The veteran's appeal to the Board has become moot by 
virtue of his death and must be dismissed for lack of 
jurisdiction.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate the 
decisions upon which this case was premised.




ORDER

The RO is directed to vacate its June 1999 rating decision 
and any subsequent decision regarding the veteran's claims of 
entitlement to service connection for PTSD, an abnormal EKG, 
loss of right eye vision, fibromyalgia, circulatory 
dysfunction of the lower extremities, loss of teeth, 
bilateral hearing loss, and tinnitus.  The veteran's appeal 
is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


